Citation Nr: 1241394	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  06-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel
INTRODUCTION

The Veteran served on active duty from September 1971 to October 1971 and June 1972 to August 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) that determined that new and material evidence had not been submitted to reopen the claim.  In a June 2011 decision, the Board reopened the claim and remanded it for additional development.  The matter has again returned to the Board for further appellate consideration.

In April 2011, the Veteran testified at a Board videoconference hearing, and a copy of the transcript for this hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  The evidence of record does not establish the occurrence of an in-service stressor.

2.  The evidence of record fails to establish that the Veteran has a PTSD diagnosis that is based on a corroborated in-service stressor.

3.  The Veteran does not have a chronic psychiatric disability that has been related by competent evidence to his active duty service, and a psychosis was not demonstrated within one year after service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

2.  A chronic psychiatric disability was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2012). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2012).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the appellant nor his representative has demonstrated any prejudicial or harmful error in VCAA notice, and the Board has identified none. 

In May 2004, January 2005, September 2008, September 2009, and August 2011, VA sent the Veteran letters informing him of the types of evidence needed to substantiate his claim sand its duty to assist him in substantiating his claim under the VCAA.  The letters informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim such as medical records, employment records, or records from other Federal agencies.  The Veteran was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claims.  See 38 C.F.R. § 3.159(b)(1).  He was also provided with notice of the type of evidence necessary to establish a disability rating or effective date in the event of award of the benefit sought per Dingess.

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although that was not done in this case, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice.  Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his appeal and given ample time to respond, but the AOJ also readjudicated the case after the notice was provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ).  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal as the timing error did not affect the essential fairness of the adjudication.  

Moreover, it is noted that the Veteran presented testimony on personal hearing in April 2011.  The Veterans Law Judge who conducted the hearing, in a discussion that was held off the record, advised the appellant as to what was required for a grant of service connection, potential evidentiary defects were identified and a suggestion for a cure was addressed.  The actions of the Veterans Law Judge supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103.

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Thus, it is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  In addition, the Veteran has demonstrated knowledge of, and has acted upon, the information and evidence necessary to substantiate the pending claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (the Court was convinced that the appellant and representative had demonstrated actual knowledge of the information and evidence necessary to establish the claim). 

With regard to VA's duty to assist, VA obtained the Veteran's service treatment and personnel records, private treatment records, and VA outpatient treatment records.  A VA examination and opinion was obtained in March 2010.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination with opinion obtained in this case is adequate, as it is based on a detailed and thorough physical examination.  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Pertinent Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and psychosis becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th Ed. 1994).

In the case of any veteran who has engaged in combat with the enemy, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of such veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for service connection for PTSD that (1) are received by VA on or after July 12, 2010; (2) were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; (3) are appealed to the Board of Veterans' Appeals (Board) on or after July 12, 2010; (4) were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or (5) are pending before VA on or after July 12, 2010, because the Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.

If there is no combat experience, or if there is a determination that the veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, VA has amended the PTSD regulations to provide that evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 67 Fed. Reg. 10330 -01 (Mar. 7, 2002), previously codified at 38 C.F.R. § 3.304(f)(4).  A recent amendment renumbered this provision to appear at 38 C.F.R. § 3.304(f)(5).  See 75 Fed. Reg. 39843-901 (July 13, 2010).

Examples of such evidence include evidence of behavior changes following the claimed assault.  Examples of behavior changes that may constitute credible evidence of a stressor include deterioration in work performance and episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5) also provides that VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  In Menegassi v. Shinseki, 628 F.3d 1379 (Fed. Cir. 2011), the Federal Circuit held that under 38 C.F.R. § 3.304(f)(5), medical opinion evidence may be submitted for use in determining whether the occurrence of a claimed stressor, and such opinion evidence should be weighed along with the other evidence of record in making this determination.  Id. at 1382 & n. 1.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

III.  Legal Analysis

1.  PTSD

The Veteran contends that he has PTSD as a result of in-service stressors.  One of his reported stressors, which occurred while the Veteran was stationed at Ft. Benning, Georgia, includes his witnessing a piece of construction equipment accidently hit and kill a friend and fellow soldier reportedly named "Gary Satelle."  According to the Veteran he sat with, talked to, and watched the soldier slowly pass away right before his eyes.  See December 2005 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD).

A second stressor occurred in 1974, while the Veteran was stationed in Korea.  According to the Veteran, he was falsely imprisoned as a result of 11 false and made up charges that were racially motivated.  He indicated that he was given a BCD special court martial and was given three days instead of "the normal 30 days to clear" and was rushed out of the country because of the information he knew of illegal activities being done by officers and NCOs who also followed and constantly harassed him until he separated from service.  See December 2005 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); See also October 2008 VA Form 21-4138 (Statement in Support of Claim).
 
In this case, the Veteran does not allege, and the evidence does not reflect, that his claimed stressors are related to combat with the enemy.  As a result, his lay statements alone are not enough to establish the occurrence of the alleged stressor; any alleged stressor in service must be independently corroborated by objective credible supporting evidence.  The Board, however, finds that the record does not contain any independent evidence that corroborates his statements as to the occurrence of these claimed stressors.  

The Board acknowledges that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., witnessing another soldier fatally injured and being imprisoned in service).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 
 
In this case, although a November 2004 DA Form 4126-R (Bar to Enlistment/Reenlistment Certificate) shows that the Veteran may have had a Special Courts Martial for violation of Article 134, there is simply no evidence in the record (including as submitted by the Veteran or as contained in his service personnel records) to corroborate his assertions that he was falsely imprisoned or constantly harassed by officers and NCOs in conjunction with such incident.  Moreover, with regard to witnessing his friend's death after a construction accident, in August 2011, the U.S. Army and Joint Services Records Research Center (JSRRC), which had coordinated its research with the U.S. Army Combat Readiness Center/Safety Center, reported:

We located nine fatalities involving personnel assigned to Ft. Benning, Georgia[,] during the period January 1, 1975[,] to September 30, 1976.  None of the nine fatalities involve construction equipment or an individual named Gary Satelle.  Lastly, we reviewed the Department of Defense Casualty data available to this office and were unable to locate a Gary Satelle, or variant thereof, listed as a casualty.

Further, in a September 2011 Memorandum, a JSRRC Coordinator, based on the information provided by JSRRC, made a formal finding as to a lack of information required to corroborate the Veteran's stressors.  

The Board finds that this silence of the record with regard to the Veteran's claimed in-service stressors when otherwise speaking undercuts his credibility and weighs against a finding of corroboration of such incidents.  Buczynski v. Shinseki, 24 Vet. App. 221, 224  (2012) (suggesting that the Board may consider failure of a fact to be recorded in a medical record to be substantive negative evidence where the missing fact would ordinarily be recorded).  Thus, there is no independent evidence corroborating the Veteran's statements as to the occurrence of his claimed in-service stressors.

The Veteran also asserts that he has PTSD as a result of being sexually assaulted by several fellow soldiers during basic training.  During his April 2011 videoconference, the Veteran testified that he reported the incident to his NCOs but that nothing was ever done to the accused.  He also testified that after the reported assault he was put into a program for depression at the Dix House at Ft. Dix, New Jersey.  (Transcript (T.) at page (pg.) 3-5.)  

The Board notes that in a personal assault case, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to, records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and statements from family members, roommates, fellow service members, or clergy. 

The Board finds that the record does not contain any independent evidence that corroborates his statements as to the occurrence of the claimed stressor.  As noted above, the Veteran has indicated that he reported the assault to his NCO; however, there is nothing in the Veteran's service personnel records which documents that he, in fact, informed any of his superiors or anyone else about the alleged assault.  The Veteran also testified that during his basic training he was treated for 30 days at the Dix House, at Fort Dix, New Jersey, following his assault for depression.  His service treatment records, however, do not show that he was hospitalized or otherwise treated at the Dix House or any facility as a result of depression or any other psychiatric disorder or any other residuals of a personal assault.  Additionally, the October 2010 VA examination report shows that under the "Markers for MST" section, the examiner reported that the Veteran denied visits to counseling clinics.  This undercuts the Veteran's credibility and weighs against a finding of corroboration of his personal assault stressor.  Id. 

Evidence of behavior changes following the claimed assault may also be used to corroborate the Veteran's claimed in-service personal assault stressors.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) (2012).  The Board, however, finds that there is no such credible corroborating evidence of record.  Indeed, there is no indication from his personnel file that the alleged in-service stressors affected the Veteran's performance of his service duties.  Further, the October 2010 VA examination report shows that under the "Markers for MST" section, the examiner reported that the Veteran denied requesting a change in his occupation or duty, or the breakup of a primary relationship.  Additionally, although the October 2010 VA examination report shows that Veteran reported an increase in drug use after the reported sexual assault, his service treatment and personnel records are silent as to any drug use by the Veteran. 

The Board acknowledges that record shows that the Veteran was disciplined on several occasions during service.  Indeed, his service personnel records show that in March 1973 he was given an Article 15, UCMJ for violating Article 92 in that he failed to have in his possession an Armed Forces Liberty Pass while in Korea.  He was also given another Article 15 in March 1974 as a result of being AWOL from December 1973 to February 1974.  He was also given another Article 15 as a result of 19 specifications that he intended to defraud and falsely pretend to Southern Bell Telephone and Telegraph Company that he was making an official long distance phone call on behalf of the United States Government from various phone numbers, knowing that the pretenses were false in violation of Article 121 UCMJ.  A November 1974 DA Form 4126-R (Bar to Enlistment/Reenlistment Certificate) shows that the Veteran's commanding officer recommended that the Veteran be barred from reenlisting in the military.  The cited indicators of untrainability or unsuitability was that the Veteran had a pending Special Courts-Martial for violation of Article 134 and he could not adapt to military life and had had several adverse encounters (including being disrespectful) with NCOs.  It was also noted that the Veteran had expressed a disinterested attitude and was not the type soldier that the Army wanted.  Additionally, the Veteran's October 2010 VA examination report shows that he reported having a few Article 15s for fighting and disobeying orders. 

Rather than a change in behavior following a personal assault, the record suggests that the aforementioned conduct was nothing more than the continuation of a pattern of negative behavior that the Veteran, himself, indicated existed prior to service.  For example, in a July 2004 VA mental health psychiatric assessment note, the Veteran reported that as a youth he had conduct problems with fighting, truancy, running away from home, and heroin use.  Likewise, in an October 2004 VA outpatient treatment record, the Veteran reported a history of childhood misconduct and drug use.  Similarly, the October 2010 VA PTSD examination report shows that began using heroin at age 14 and had conduct problems with fighting while in high school.  Significantly, the examiner, under the "Markers for MST section" also reported that the history suggested that the Veteran had a longstanding disregard for authority that predated his military experience.

The record shows that the Veteran's in-service disruptive behavior also continued following service.  Indeed, a July 2004 VA outpatient treatment record shows that the Veteran reported leaving jobs because he had problems with authority.  He also reported having spent two years in jail for assault, selling drugs, and armed robbery.  The October 2010 VA examination report also shows that the Veteran reported being incarcerated for drug sales, armed robbery, and four assaults (including one that occurred the year before and another that had occurred the year before that).  He indicated that one of the assaults involved killing another person in 1986, another included the use of a gun, and two of the other attacks involved a non-firearm such as a crowbar.

Thus, within the context of the entire claims file, the Board simply does not accept that the Veteran's in-service behavior points to an in-service stressor event in the form of a personal assault.  Given the evidence as a whole, the Board concludes that the Veteran is not a credible historian and that the assault did not take place.  The Board has specifically considered the Federal Circuit's holding in Menegassi that establishes that numerous items may be considered as potential corroborating evidence; however, as in Menegassi, the evidence here has been considered and negated.  Therefore, in the absence of any evidence to the contrary, the Board concludes that that there is no independent evidence to corroborate the Veteran's statements as to the occurrence of his claimed stressors.

The Board acknowledges that the record shows that the Veteran has been diagnosed as having, and sought treatment for, PTSD.  As noted above, however, the evidence of record does not demonstrate that any of his claimed stressors actually occurred. Thus, because the Board has found that there has not been verification of an in-service stressor, the Board finds that any evidence which relates the Veteran's PTSD to any incident of his military service, is not competent, probative evidence, as it has not been shown to have been based on a corroborated military stressor.  See Grover v. West, 12 Vet. App. 109, 112 (1999); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

Accordingly, for the reasons set forth above, the Board finds that the evidence of record fails to establish that the Veteran currently has PTSD that is related to his active military service.  The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application.  Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, to include as due to an in-service personal assault.

2.  Psychiatric Disability other than PTSD

Post-service treatment records show that other psychiatric disabilities have been diagnosed, including depression, panic disorder, anxiety disorder, psychosis, and polysubstance abuse, including heroin, cocaine, alcohol, and marijuana.  In terms of an in-service injury or disease, the Veteran's service treatment records do not demonstrate that he complained of, or sought treatment for, any psychiatric disability in service.  In fact, on the Veteran's July 1975 separation examination, the examiner indicated that he was psychiatrically normal.  In addition, as discussed in greater detail above, the evidence of record does not corroborate his reported in-service stressors.  Moreover, the Board observes that no competent clinical opinion of record relates the Veteran's current depression, panic disorder, or anxiety disorder to any incident of his service.  Indeed, in a March 2010 VA examination report the examiner opined that the Veteran's current anxiety and depression are less likely as not caused by or the result of military sexual trauma.  The Board finds that such opinion which was made after an examination of the Veteran and a review of his claims file to be competent, highly probative evidence.

The Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge (i.e., experiencing certain psychiatric symptomatology.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That having been noted, however, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinions as to the etiology of a disability.  38 C.F.R. § 3.159(a)(1) (2012).  

With respect to continuity of symptomatology, the Board finds that any statements by the Veteran in this regard are not credible in light of the other evidence of record.  As noted above, the Veteran's service treatment records are negative for evidence of a psychiatric disability and the earliest objective evidence of a psychiatric disability (substance abuse in 1982) was almost a decade after his separation from active duty.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were not rendered insufficient by the absence of confirming medical evidence, but that the evidence could serve to support a finding that lay statements were not credible).  In addition, the earliest evidence of a psychiatric disability other than substance abuse (i.e. dysthymic disorder) was in 1991, almost 15 years after his separation from active duty service.  Therefore, the Board finds that the Veteran's reports of continuity of symptomatology are not credible and do not establish a nexus between a psychiatric disability and service.  

Overall, it is the determination of the Board that service connection is not warranted for a psychiatric disability, and this claim must be denied.  In reaching this determination, the Board has considered the benefit-of-the-doubt doctrine, under 38 U.S.C.A. § 5107 (West 2002), and 38 C.F.R. § 3.102 (2012), but does not find that the evidence is of such approximate balance as to warrant its application. 


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disability, other than PTSD, is denied.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


